UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDMENT NO. 1 TO FORM 10-Q (Mark One) þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September30, 2008 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number 000-52696 DOMINION MINERALS CORP. (Exact name of registrant as specified in its charter) Delaware 22-3091075 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 410 Park Avenue, 15th Floor New York, New York 10019 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (212)231-8171 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Noþ The number of shares of the registrant’s common stock outstanding as of November 14, 2008 was 72,903,084. AMENDMENT TO FORM 10-Q This Amendment No.1 to Form10-Q (this "Amendment") amends our quarterly report on Form10-Q for the quarter ended September 30, 2008 as filed with the Securities and Exchange Commission on November 17, 2008. As described in Note 3 to the Company’s financial statements included herein, the Company has restated its financial statements as of and for the quarter endedSeptember 30, 2008, to revise the accounting for common stock issued in connection with the conversion on April 1, 2007 of a promissory note previously issued by the Company and services that the Company expected to receive from the holders of the promissory note.As described in Note 3, the Company filed suit on December 23, 2008 in an effort to recover the shares of common stock issued and reached a settlement agreement on February 11, 2009, under which a portion of the shares issued were cancelled or returned to the Company.The Company has re-stated its accounting for the issuance of the shares and has recorded a non-cash charge to income of $2,205,492 in the quarter ended June 30, 2007 related to the shares that will not be returned to the Company and for which the Company will not receive the services it expected. The restatement of the Company’s financial statements, as described in Note 3, had no effect on the Company’s net income for the three months ended September 30, 2008 and the three months ended September 30, 2007.Also, the restatement had no effect on the Company’s net income for the nine months ended September 30, 2008 and it reduced the amount of net income by $2,205,492, for the nine months ended September 30, 2007.The restatement reduced the total amount of Shareholders’ Equity by $3,230 and increased Current Liabilities by $3,230, as of September 30, 2008 and September 30, 2007.Except for these effects, the inclusion of Note 3, the related revisions to Note 1, paragraph (h), Note 2, Note 6, paragraph (a),Note 8, paragraph (e), Note 9 and the revisions in Part I, Item 2, Management discussion and analysis, this Amendment No. 1 and the Company’s financial statements included herein are unchanged from the Report previously filed. This Amendment contains the complete text of the original report with the corrected information appearing in the financial statements and in Part I, Item 2, Management discussion and analysis. DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2008 AND DECEMBER 31, 2007 ASSETS SEPTEMBER 30, DECEMBER 2008 2007 (UNAUDITED) (Restated) (Restated) CURRENT ASSETS: Cash and cash equivalents $ 5,618,639 $ 878,116 Prepaid expense 37,534 69,521 Total current assets 5,656,173 947,637 PROPERTY AND EQUIPMENT, net 27,733 40,717 OTHER ASSETS: Notes issuance cost, net - 303,615 Other assets 21,000 - Long term investment 6,207,862 2,720,279 Total other assets 6,228,862 3,023,894 Total assets $ 11,912,768 $ 4,012,248 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accrued liabilities $ 474,996 $ 529,534 Short-term loan 76,156 - Convertible note payable - 300,000 Liquidated damages payable 250,050 - Total current liabilities 801,202 829,534 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred stock, $0.0001 par value; 5,000,000 shares authorized; 100 and 100 shares issued and outstanding as of - - September 30, 2008 and December 31, 2007, respectively Common stock, $0.0001 par value; 700,000,000 shares authorized 72,902,928 and 42,605,696 issued and outstanding as of 7,290 4,261 September 30, 2008 and December 31, 2007, respectively Escrowed common stock (134 ) (267 ) Additional paid-in capital 29,662,754 14,926,809 Shares to be returned for services not received (1,654,167 ) (1,654,167 ) Stock subscription receivable (1,560 ) (1,560 ) Deficit accumulated during the explorationstage (16,961,208 ) (10,117,528 ) Accumulated other comprehensive income 58,591 25,166 Total shareholders' equity 11,111,566 3,182,714 Total liabilities and shareholders' equity $ 11,912,768 $ 4,012,248 The accompanying notes are an integral part of these consolidated financial statement. -1- CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 AND FROM INCEPTION (MARCH 1, 2006) TO SEPTEMBER 30, 2008 (UNAUDITED) From inception Three months ended Nine months ended (March 1, 2006) September 30, September 30, to September 30, 2008 2007 2008 2007 2008 (Restated) (Restated) REVENUE $ - $ - $ - $ - $ - COST OF SALES - GROSS PROFIT - RESEARCH AND DEVELOPMENT COSTS 16,495 48,140 120,831 323,875 901,183 GENERAL ANDADMINISTRATIVE EXPENSES 1,727,521 903,525 5,860,570 3,448,936 12,908,703 LOSS FROM EXPECTED SERVICES NOT RECEIVED - - - 2,205,492 2,205,492 LIQUIDATED DAMAGE EXPENSE 69,600 - 265,650 - 265,650 LOSS FROM OPERATIONS (1,813,616 ) (951,665 ) (6,247,051 ) (5,978,303 ) (16,281,028 ) OTHER (EXPENSE) INCOME Non-operating income (expense), net - 73 (25,000 ) 10,190 (25,000 ) Interest expense, net (26,785 ) 10,064 (143,014 ) 14,418 (226,565 ) Finance expense (29,526 ) (82,695 ) (428,615 ) (82,695 ) (428,615 ) Total other (expense) income, net (56,311 ) (72,558 ) (596,629 ) (58,087 ) (680,180 ) LOSS BEFORE PROVISION FOR INCOME TAXES (1,869,927 ) (1,024,223 ) (6,843,680 ) (6,036,390 ) (16,961,208 ) PROVISION FOR INCOME TAXES - NET LOSS (1,869,927 ) (1,024,223 ) (6,843,680 ) (6,036,390 ) (16,961,208 ) OTHER COMPREHENSIVE INCOME Foreign currency translation adjustment 2,092 2,687 33,425 8,100 58,591 COMPREHENSIVE LOSS $ (1,867,835 ) $ (1,021,536 ) $ (6,810,255 ) $ (6,028,290 ) $ (16,902,617 ) LOSS PER SHARE Basic and diluted loss per share $ (0.03 ) $ (0.03 ) $ (0.13 ) $ (0.18 ) Basic and diluted weighted average shares outstanding 67,717,019 40,029,773 52,270,826 33,478,825 The accompanying notes are an integral part of these consolidated financial statement. -2- DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY SHARES TOBE ACCUMU-LATED PREFERRED STOCK COMMON STOCK ESCROWED COMMON STOCK ADDITIONALPAID-IN STOCKSUBSCRIP-TION RETURNEDFOR SERVICES NOT ACCUMU-LATED OTHERCOMPRE-HENSIVE INCOME TOTALSHARE-HOLDERS' SHARES PAR SHARES PAR SHARES PAR CAPITAL RECEIVABLE RECEIVED DEFICIT (LOSS) EQUITY Balance at inception, March 1, 2006 - $ - - $ - - $ - $ - $ - $ - $ - $ - Founders stock issued for cash, $0.001 per share 6,460,000 646 5,814 (3,060 ) 3,400 Shares issued March 29, 2006 for $76,500 in servicesand $8,500 cash, at $0.01 per share 8,500,000 850 84,150 85,000 Stock sold through subscription agreements April through December 2006 at $0.50 per share 5,505,000 551 2,751,949 2,752,500 Stock issued through the exercise of warrants 20,000 2 1,998 2,000 Stock warrants issued to employees 474 474 Stock warrants issued to consultants for advisory services 197,113 197,113 Foreign currency translation loss (2,651 ) (2,651 ) Net loss (2,123,672 ) (2,123,672 ) Balance, December 31, 2006 - $ - 20,485,000 $ 2,049 - $ - $ 3,041,498 $ (3,060 ) $ - $ (2,123,672 ) $ (2,651 ) $ 914,164 Stock issued $0.10 per share, conversion of warrants for cash 450,000 45 44,955 45,000 $0.10 per share, cashless conversion of warrants 1,600,000 160 (160 ) - $0.50 per share, CEO for compensation 1,500,000 150 749,850 750,000 $0.50 per share, for cash 1,994,000 199 996,801 (210,000 ) 787,000 $0.50 per share, for consulting services 1,475,000 148 737,352 737,500 $0.50 per share, for investment in Cuprum 4,000,000 400 (2,666,667 ) (267 ) 666,533 666,666 $0.50 per share, for conversion of notes 100,000 10 49,990 50,000 $0.50 per share, for services and conversion of note 7,925,000 793 3,961,707 (1,654,167 ) 2,308,333 Shares assumed pursuant to reverse merger 100 232,696 23 (135,230 ) (135,207 ) Repurchase preferred stock (100 ) (10,000 ) (10,000 ) Warrants issued with convertible note 14,276 14,276 Proceeds on subscription receivable 200 200 Foreign currency translation gain 5,413 5,413 Net loss (5,012,167 ) (5,012,167 ) Balance, June 30, 2007, unaudited, Restated - - 39,761,696 3,977 (2,666,667 ) (267 ) 10,117,572 (212,860 ) (1,654,167 ) (7,135,839 ) 2,762 1,121,178 Proceeds on subscription receivable 1,300 1,300 Stock issued $0.50 per share, for cash 1,320,000 132 659,868 210,000 870,000 $0.50 per share, for consulting services 824,000 82 411,918 412,000 $0.50 per share, for loan issuance cost 700,000 70 349,930 350,000 Warrants issued with convertible note 53,151 53,151 Special warrants issued Issued for cash 2,230,000 2,230,000 Issued with convertible promissory note 500,000 500,000 Preferred stock issued for compensation expense 100 - 10,000 10,000 Stock compensation expense 594,370 594,370 Foreign currency translation gain 22,404 22,404 Net loss (2,981,689 ) (2,981,689 ) Balance, December 31, 2007 100 $ - 42,605,696 $ 4,261 (2,666,667 ) $ (267 ) $ 14,926,809 $ (1,560 ) $ (1,654,167 ) $ (10,117,528 ) $ 25,166 $ 3,182,714 Stock issued $0.46 per share, for cash 21,789,566 2,179 9,771,021 9,773,200 $0.46 per share, for consulting services 650,000 65 298,935 299,000 $0.46 per share, for loan issuance cost 376,000 38 187,962 188,000 Special warrants converted to stock 2,015,000 200 (200 ) - Release of escrow shares 1,333,334 133 666,534 666,667 Shares issued to extend convertible note 250,000 25 124,975 125,000 Shares issued as employee compensation 5,216,666 522 2,581,144 2,581,666 Special warrants issued Issued for cash 77,500 77,500 Stock compensation expense 947,536 947,536 Stock option expense 50,870 50,870 Warrants issued for services 29,668 29,668 Foreign currency translation gain 33,425 33,425 Net loss (6,843,680 ) (6,843,680 ) Balance,September 30, 2008, unaudited, Restated 100 $ - 72,902,928 $ 7,290 (1,333,333 ) $ (134 ) $ 29,662,754 $ (1,560 ) $ (1,654,167 ) $ (16,961,208 ) $ 58,591 $ 11,111,566 The accompanying notes are an integral part of these consolidated financial statements. -3- DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(MARCH 1, 2006) TO SEPTEMBER 30, 2008 (UNAUDITED) From inception Nine months ended (March 1, 2006) September 30, to September 30, 2008 2007 2008 (Restated) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (6,843,680 ) $ (6,036,390 ) $ (16,961,208 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 43,221 7,488 52,568 Bad debt expense - - 80,000 Warrants issued for services 29,668 - 227,255 Amortization of debt discount - 16,671 31,641 Amortization of loan issuance cost 303,615 144,083 509,787 Common stock issued for advisory services 487,000 1,605,479 2,393,479 Loss from write-off of services due from note holders 2,202,262 2,202,262 Stock option expense 998,406 - 1,592,776 Common stock issued for notes 125,000 - 125,000 Common stock issued for employee compensation 2,581,666 - 2,581,666 Preferred stock issued for employee compensation - - 10,000 Loss on currency exchange - 11,080 11,080 Change in operating assets and liabilities: Prepaid expense 31,987 - 31,987 Other assets (21,000 ) - (21,000 ) Accrued liabilities (54,538 ) (32,320 ) 474,996 Liquidated damages payable 265,650 - 265,650 Net cash used in operating activities (2,053,005 ) (2,081,647 ) (6,392,061 ) CASH FLOWS FROM INVESTING ACTIVITIES: Equipment purchase (30,210 ) (4,166 ) (76,698 ) Long term investment (2,820,915 ) (1,544,189 ) (4,874,529 ) Advances for notes receivable - (80,000 ) (80,000 ) Net cash used in investing activities (2,851,125 ) (1,628,355 ) (5,031,227 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock 10,023,200 1,632,000 14,444,600 Proceeds from special warrants 77,500 2,068,920 2,298,420 Proceeds from exercise of warrants - 45,000 45,000 Payment of note issuance cost - (74,000 ) (74,000 ) Payment on notes payables (2,300,000 ) (25,000 ) (2,625,000 ) Payment on equity transactions (250,000 ) - (250,000 ) Proceeds from short term loan 75,868 - 75,868 Proceeds from notes payable 2,000,000 1,105,000 3,105,000 Proceeds from subscription receivable - 1,500 1,500 Payment to repurchase preferred stock - (10,000 ) (10,000 ) Net cash provided by financing activities 9,626,568 4,743,420 17,011,388 EFFECT OF EXCHANGE RATE CHANGES ON CASH 18,085 9,933 30,539 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 4,740,523 1,043,351 5,618,639 CASH AND CASH EQUIVALENTS, beginning of the period 878,116 1,047,877 - CASH AND CASH EQUIVALENTS, end of period $ 5,618,639 $ 2,091,228 $ 5,618,639 SUPPLEMENTAL DISCLOSURES: Interest paid $ - $ 66,024 $ 66,024 Income taxes paid $ - $ - $ - Net liabilities assumed in reverse acquisition $ - $ 135,207 $ 135,207 Conversion of notes and interest for common stock $ - $ 106,071 $ 106,071 Issuance of founders stock for subscription receivable $ - $ - $ 14,960 Shares issued for exploration and development of investment $ 666,666 $ 666,666 $ 1,333,332 Common stock issued to prepay for consulting services $ - $ - $ 69,521 Special warrants issued for repayment of convertible promissory note $ - $ 500,000 $ 500,000 Warrants issued for discount on debt $ - $ - $ 31,641 Warrants issued for loan issuance costs $ - $ 31,641 $ 35,786 Common stock issued for loan issuance cost $ 240,090 $ 100,000 $ 446,262 The accompanying notes are an integral part of these consolidated financial statements. -4- 1. Nature of Business and Significant Accounting Policies a. Nature of business – Dominion Minerals Corp. (“Company”) (formerly Empire Minerals Corp.) was incorporated January 4, 1996, under the laws of the state of Delaware. The Company is engaged in the exploration of precious and base metals including gold and copper.All potential properties currently under exploration are located in the People’s Republic of China (“PRC” or “China”) and the Republic of Panama (“Panama”). From September 2005 to November 2007, the Company changed its name 4 times to reflect the changing business plans. The original name of the Company was ObjectSoft Corporation.In June 2005, the name was changed to Nanergy, Inc. In June 2006, the name was changed to Xacord Corp., in January 2007, the name was changed to Empire Minerals Corp, and in November 2007, the name was changed to its current name, Dominion Minerals Corp. On February 20, 2007, the Company completed a triangular reverse merger with Empire Minerals Corp., a Nevada Corporation (formerly Empire Gold Corp. and referred to as “Subsidiary”) and Xacord Acquisition Sub Corp, then the Company’s subsidiary (“Xacord”). All 26,504,000 shares in the Subsidiary were exchanged for 26,504,000 shares in the Company. Additionally, 5,950,000 warrants in the Subsidiary were exchanged for 5,950,000 warrants in the Company. The Subsidiary was the accounting acquirer and the Company was the legal acquirer. The transaction was accounted for as a reverse merger and recapitalization. As such, the accompanying consolidated financial statements reflect the historical operations of the Subsidiary in the capital structure of the Company at the beginning of the first period presented herein. b. Basis of presentation – The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America.The consolidated financial statements include the financial statements of the Company, its wholly-owned subsidiaries Empire Minerals Corp., 50% owned Zhaoyuan Dongxing Gold Mining Co., Ltd. (“Dongxing”), and 70% owned Empire (Tianjin) Resources Co., Ltd. (“Tianjin”) (together the “Subsidiaries”). All significant inter-company transactions and balances have been eliminated in consolidation.Minority interest has not been presented on the consolidated balance sheet because accumulated losses have exceeded the minority shareholders’ equity.In accordance with APB No. 18, The Equity Method of Accounting for Investments in Common Stock, the minority interest has been written down to zero on the accompanying consolidated balance sheet. Management has included all normal recurring adjustments considered necessary to give a fair presentation of operating results for the periods presented. Interim results are not necessarily indicative of results for a full year. The information included in these interim consolidated financial statements should be read in conjunction with information included in theCompany's consolidated financial statements for the year ended December 31, 2007, appearing elsewhere and in the Company's annual report on 10-KSB filed on April 16, 2008. -5- DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 (UNAUDITED) The Company is currently in an exploration stage, which is characterized by significant expenditures for the examination and development of exploration opportunities by its Subsidiaries.The Subsidiaries' focus for the foreseeable future will continue to be on securing joint venture agreements within PRC and Panama to begin conducting mining operations. c. Use of estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures.The significant estimates made in the preparation of the Company’s consolidated financial statements relate to the fair value of warrants and stock issued for services as well as various accruals.For example, the Company calculates the fair value of the options granted based on various assumptions.Accordingly, the actual results could materially differ from those estimates. d. Fair value of financial instruments – On January 1, 2008, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 157, Fair Value Measurements.SFAS No. 157 defines fair value, establishes a three-level valuation hierarchy for disclosures of fair value measurement and enhances disclosures requirements for fair value measures.The carrying amounts reported in the accompanying consolidated balance sheet for current assets and current liabilities qualify as financial instruments are a reasonable estimate of fair value because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest.The three levels are defined as follows: · Level 1 inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. · Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the assets or liabilities, either directly or indirectly, for substantially the full term of the financial instruments. · Level 3 inputs to the valuation methodology are unobservable and significant to the fair value. The
